—In an action for a divorce and ancillary relief, the plaintiff appeals from so much of a judgment of the Supreme Court, Nassau County (Davis, J.), entered July 30, 1999, as awarded custody of the parties’ children to the defendant mother.
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
We find no basis to disturb the Supreme Court’s award of custody of the parties’ children to the mother. In adjudicating custody and visitation rights, the most important factor to be considered is the best interests of the child (see, Eschbach v Eschbach, 56 NY2d 167). In determining the best interests of the child, the court must review the “totality of [the] circumstances” (Friederwitzer v Friederwitzer, 55 NY2d 89, 95). The court’s determination depends largely upon its assessment of the credibility of the witnesses and upon the character, temperament, and sincerity of the parents. In matters of this *753nature, the findings of the court must be accorded the greatest respect (see, Eschbach v Eschbach, supra, at 173), and should not be disturbed unless they lack a sound and substantial basis in the record (see, Kuncman v Kuncman, 188 AD2d 517).
The Supreme Court considered the appropriate facts in determining the best interests of the children, and its award of custody to the mother has a sound and substantial basis in the record. Ritter, J. P., S. Miller, Luciano and Crane, JJ., concur.